Excess profits tax. Plaintiff entitled to. recover. Opinion 128 C. Cls. 635; judgment 129 C. Cls. 805.
Defendant’s motion for reconsideration under Eule 53 overruled January 11, 1955.
On defendant’s motion February 2, 1955, to vacate the denial of its motion for reconsideration, the following order was entered:
*815ORDER
Upon consideration of the defendant’s motion, filed on February 2, 1955, for a rehearing on the authority of United States v. Koppers Co., Inc., decided January 31, 1955,
It is ordered, This ninth day of February 1955, that said motion be and the same is hereby granted, and
It is further ordered} That the conclusion of law of June 8, 1954, and the judgment heretofore entered on October 15, 1954, be and the same are hereby vacated and withdrawn and that judgment be and the same is hereby entered dismissing plaintiff’s petition on the authority of United States v. Koppers Co., Inc., 348 U. S. 254.
By the Court.
Marvin Jones, Chief Judge.